

115 HR 6894 IH: To require a report on Saudi Arabia obtaining nuclear fuel enrichment capabilities.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6894IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Schneider (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a report on Saudi Arabia obtaining nuclear fuel enrichment capabilities.
	
 1.Report on Saudi Arabia obtaining nuclear fuel enrichment capabilitiesNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the impact to the national security interests of the United States and regional allies, including Israel, of Saudi Arabia obtaining nuclear fuel enrichment capabilities through a commercial sale.
		